            Case 1:16-cv-00354-PGG Document 54 Filed 10/15/18 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK



JOAN PASINI, on behalf of herself and all             Case No.: 1:16-cv-00354-PGG
others similarly situated,
                                                      Hon. Paul G. Gardephe
                Plaintiff,
       v.
FISHS EDDY, LLC (d/b/a Fishs Eddy),
                Defendant.




                                Declaration of Peter Gil-Montllor

1.     I, Peter Gil-Montllor, together with other attorneys at my firm, Cuneo Gilbert & LaDuca,

have worked in conjunction with Mr. Chant Yedalian on the successful prosecution of this

FACTA action.       We performed this work on a contingency basis, with no guarantee or

expectation of payment except by prevailing in this action. Had the case not settled, I and my

colleagues would have continued to represent the named plaintiffs and the class members

through extensive discovery, briefing and arguing summary judgment and other dispositive

motions, and trial, which would have demanded substantially greater costs in terms of time and

expenses, with no guarantee of recovery.

2.     Together with my co-counsel, I have carefully assessed the strengths and weaknesses of

this case, and I believe that Plaintiff would be able to prove the case at trial. However, as

mentioned above, the prosecution of this litigation would be subject to a host of risks. My legal

practice is almost exclusively antitrust and consumer protection class action litigation, and in my

judgment and experience, together with the judgment of my colleagues, I believe that the

                                               -1-
          Case 1:16-cv-00354-PGG Document 54 Filed 10/15/18 Page 2 of 2



settlement memorialized in the proposed Settlement Agreement is reasonable and adequate and

in the best interests of the Class.

3.      I personally have spent 12.25 hours litigating this case and my hourly rate is $500 an

hour. The other attorneys and paralegals at my firm worked an additional 29 hours on the case,

including preparing and editing filings, researching law and facts and discussing strategy for

those filings, meetings with opposing counsel, for a combined total of 41.2 hours and a combined

total for services rendered of $16,781.



Date: October 15, 2018                      Respectfully submitted,

                                              /s/ Peter Gil-Montllor
                                            _______________________
                                            Peter Gil-Montllor (5300553)
                                            CUNEO GILBERT & LADUCA, LLP
                                            16 Court Street, Suite 1012
                                            Brooklyn, New York 11241
                                            Telephone: 202.789.3960
                                            Facsimile: 202.789.1813
                                            pgil-montllor@cuneolaw.com




                                             -2-
